PER CURIAM.
Upon the holding that the statements made by the trial judge provide a well founded fear that the defendant would not receive a unbiased subsequent hearing, we conclude that the motion to disqualify him was erroneously denied. See Gonzalez v. Goldstein, 633 So.2d 1183 (Fla. 4th DCA 1994); Michaud-Berger v. Hurley, 607 So.2d 441 (Fla. 4th DCA 1992), review denied, 614 So.2d 503 (Fla.1993); Lamendola v. Grossman, 439 So.2d 960 (Fla. 3d DCA 1983). The application for a writ of prohibition precluding his further participation in the cause is granted.
Prohibition granted.